Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 16, 17, 24-26 and 28 of P. Laubry et al., App. No. 16/972,334 (Dec. 4, 2020) are pending and under examination on the merits.  Claims 16, 17, 24-26 and 28 are rejected.

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 16 and 17 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by J. Hendrikus et al., US 4,338,254 (1982) (“Hendrikus”) is withdrawn in view of Applicant’s amendment and argument.  In Examples 1 and 2 (cited in the previous Office action), Hendrikus teaches the reaction of acetylacetone and cobalt hydroxide where water is continuously removed by entrainment in calcium chloride.  As such, Hendrikus cannot teach the newly added claim 16 and 17 limitation of “wherein when Me is cobalt, cobalt acetylacetonate dihydrate is obtained by reacting cobalt(II) hydroxide and acetylacetone in water”.  


Rejection of claim 16 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by A. Job et al., Comptes rendus hebdomadaires des séances de l'Académie des sciences, 50-52 (1913) (“Job”) is withdrawn in view of Applicant’s amendment and argument.  Job does not teach claim limitation of “the chemical element Me is selected from the group consisting of cobalt, magnesium, nickel, calcium, neodymium, and zinc” as added by amendment.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)(2) Rejection over M. Chaudhari et al., US 2004/0127690 (2004) (“Chaudhari”)

Rejection of claims 16 and 17 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Chaudhari et al., US 2004/0127690 (2004) (“Chaudhari”) is maintained.  Chaudhari teaches an improved, economical and environmentally benign process for preparation of metal complexes of acetylacetone.  Chaudhari at page 2, [0017].  

In Example 7, Chaudhari teaches the following procedure for the preparation of magnesium acetylacetonate dihydrate (Mg(acac)22H2O).  

Magnesium (II) chloride hexahydrate (10g, 49.19 mmol) was dissolved in 200 mL of water in a 500 mL beaker. A 20% aqueous solution of KOH was slowly added with constant Stirring to precipitate the metal as its hydroxide. The addition of alkali was continued till the pH of the Solution was raised to ca. 8. The metal hydroxide was washed free of alkali by repeated washing with water by decantation, finally followed by filtration through Whatman No 42 filter paper and again Washing twice with cold water. Then the precipitate was quantitatively transferred into a 250 mL beaker. Distilled acetylacetone (11.15 mL, 108.21 mmol) was added drop wise with Stirring. An exothermic reaction Set in leading to the formation of a white crystalline compound Mg(acac)22H2O.

(49.19 mmol) with KOH, followed by filtration of the magnesium hydroxide, washing with water, then the magnesium hydroxide was quantitatively transferred into a 250 mL beaker.  Chaudhari at page 5, [0049].  It is unclear from the Chaudhari experimental procedure exactly how much water is transferred to the 250 mL beaker along with the magnesium hydroxide.  Next, Chaudhari discloses that distilled acetylacetone (108.21 mmol) was added to the precipitate and mixed thoroughly with a glass rod leading to Mg(acac)22H2O.  

Chaudhari thus teaches the claim 16 limitation of:

reacting Me oxide or hydroxide in a solid form with acetylacetone, in an aqueous medium, the acetylacetone being in excess with respect to the Me oxide or hydroxide.  

for the following reasons.  First, as above for Choudhary, the claim 16 limitation of “aqueous medium” is broadly and reasonably interpreted as the mixture of the Me oxide or hydroxide and acetylacetone must comprise at least some water.  MPEP § 2111.  As discussed above, it is unclear from the Chaudhari experimental procedure exactly how much water is transferred to the 250 mL beaker along with the magnesium hydroxide.  Chaudhari indicates that the transfer was done “quantitatively” implying to one of ordinary skill in the art that water should be used as a washing agent (for example to wash the filter paper and funnel, etc.). In any case however, an aqueous medium is necessarily (inherently) present because the dihydate is formed as the final product (which requires at least two equivalents of water per equivalent of magnesium hydroxide).  As such, a prima facie case is established that Chaudhari inherently meets the claim 16 limitation of “aqueous medium”.  MPEP § 2112.  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior and the burden is shifted to Applicant.  MPEP § 2112(IV)/(V).  

acetylacetone being in excess” because Chaudhari teaches the reaction of magnesium (II) chloride hexahydrate (49.19 mmol) to form the hydroxide that was subsequently reacted with acetylacetone (108.21 mmol).  

Chaudhari further clearly teaches the claim 16 limitation of “wherein when Me is magnesium, magnesium acetylacetonate dihydrate is obtained by reacting magnesium(II) hydroxide or magnesium oxide, and acetylacetone in water”.  As discussed above, water is necessarily present and Chaudhari teaches reaction of magnesium hydroxide and acetylacetone to provide magnesium acetylacetonate dehydrate.  

Accordingly, Chaudhari teaches each and every limitation of instant claim 16.  

Chaudhari teaches the claim 17 limitation of “wherein an acetylacetone/Me oxide or hydroxide molar ratio is greater than 2 when the Me oxide or hydroxide is divalent” because magnesium (II) chloride hexahydrate (49.19 mmol) to form the hydroxide (not less than 49.19 mmol) that was subsequently reacted with acetylacetone (108.21 mmol), which ratio is 2.2.  

Applicant’s Argument

Applicant argues that that Chaudhari does not read on the limitation "aqueous medium” because in Example 7 water is only involved in the first step of forming magnesium hydroxide. Applicant argues that Example 7 clearly discloses that the reaction product of the first step is washed and filtrated to obtain magnesium hydroxide. And that once obtained, in the second step, magnesium hydroxide is transferred to a beaker and is directly reacted with distilled acetylacetone, in the absence of water, resulting in the formation of magnesium acetylacetonate.  

This argument is not considered persuasive because the “aqueous medium” is broadly and reasonably interpreted as the mixture of the Me oxide or hydroxide and acetylacetone must comprise at least some water.  As discussed above, an aqueous medium is prima facie case is established that Chaudhari inherently meets the claim 16 limitation of “aqueous medium”.  MPEP § 2112.  

§ 102(a)(1)(2) Rejection over J. Hendrikus et al., US 4,338,254 (1982) (“Hendrikus”)

Rejection of claims 24-26 and 28 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by J. Hendrikus et al., US 4,338,254 (1982) (“Hendrikus”) is maintained.

Hendrikus discloses a process comprising reacting acetylacetone with cobalt hydroxide to give cobalt(II) acetylacetonate (Co(II)AA2), followed by oxidation of the cobalt(II) acetylacetonate in an organic solvent with hydrogen peroxide in the presence of acetylacetone to give cobalt(III) acetylacetonate (Co(III)AA3).  Hendrikus as col. 1, lines 45-55.  Hendrikus Examples 1 and 2 comprise two successive synthesis of cobalt acetylacetonate, where the filtrate (mother liquor) of Example 1 is used as the reaction medium for Example 2.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Hendrikus Examples 1 and 2 each clearly meet the instant claim 24 limitation of:

n steps of (i) reacting an Me oxide or hydroxide in a solid form with acetylacetone, in an aqueous medium, the acetylacetone being in excess with respect to the Me oxide or hydroxide . . . 

Interpretation of “aqueous medium” was discussed above for Chaudhari.  While Hendrikus does remove water, it is nonetheless present before it is removed.  Thus, at any given point in time, the Hendrikus reaction medium comprises water and therefore each of Hendrikus Examples 1 and 2 meet the “aqueous medium” limitation.  Further, Hendrikus clearly meets the limitation of “acetylacetone being in excess with respect to the Me oxide or hydroxide”.  




n steps of (i') filtering the reaction mixture after each step (i); and 

n-1 steps of recovering a liquid filtrate comprising water, the excess acetylacetone and a fraction of dissolved Me acetylacetonate, and recycling the liquid filtrate to a next step (i),

because Hendrikus filters the Example 1 reaction mixture after forming the cobalt(III) acetylacetonate, and then uses the recovered liquid filtrate, which comprises water, in the Example 2 synthesis.  As such, Hendrikus meets each and every limitation of instant claim 24. 

Claim 25 is also anticipated because the Hendrikus molar ratios clearly meet the molar ratios of instant claim 25.  

Respecting instant claim 26, which recites that “wherein a weight of acetylacetone in an aqueous phase of the liquid filtrate is less than or equal to 15% of a weight of the aqueous phase”: (1) the Hendrikus Example 1 filtrate (mother liquor) is an “aqueous phase” by virtue of the 65g of water is added by way of the 100g of 35% H2O2 solution used; (2) Hendrikus reports a 95.1% yield of Co(AcAc3), whereby essentially just about all of the 3.14 mols of starting acetylacetone is consumed during the reaction, thus the amount of acetylacetone remaining in the filtrate necessarily meets the claim 26 limitation of “less than or equal to 15% of a weight of the aqueous phase”.  MPEP § 2112.  

Claim 28 is considered anticipated for the following reasons.  Dependent claim 28 recites “wherein hydrated acetylacetonate of the chemical element Me recovered after each filtration step (i') is dried”.  Base claim 24 however recites “hydrated or anhydrous acetylacetonate of a chemical element Me”.  Claim 28 therefore references only the hydrate alternative of base claim 24.  Claim 28 is therefore anticipated by the Hendrikus anhydrous cobalt acetylacetonate preparation for the same reasons as claim 24.  



Applicant’s Argument

Applicant argues that Hendrikus is drawn to the synthesis of cobalt(III) acetylacetonate. Applicant notes that as shown in Col. 2, 11. 7-26 of Hendrikus, cobalt(II) acetylacetonate (an intermediate product) is synthesized by reacting a cobalt(II) compound with acetylacetone in the presence of a non-aqueous solvent.  Applicant further notes that water formed during the reaction is continuously removed using an absorbing medium. Applicant further notes that in fact, Hendrikus emphasizes in Col. 1, 11. 65-66 that"[ o ]f importance in the present process is the choice of [non-aqueous] solvent”.  

This argument is not considered persuasive for the following reasons.  Applicant’s above statements are factually correct.  However, Hendrikus still teaches the limitation of an “aqueous medium”.  As discussed above regarding Chaudhari, the claim 24 limitation of “aqueous medium” is broadly and reasonably interpreted consistently with the specification and based on the plain meaning as follows -- the mixture of the Me oxide or hydroxide and acetylacetone must comprise at least some water.  MPEP § 2111.  The specification does not provide an alternate meaning or otherwise define the term “aqueous medium”.  While as Applicant argues, Hendrikus does remove water, it is nonetheless present before it is removed.  Thus, at any given point in time, the Hendrikus reaction medium comprises water and therefore each of Hendrikus Examples 1 and 2 meet the “aqueous medium” limitation.  

Applicant also argues that Hendrikus does not read on the limitation "aqueous medium" because water is introduced in combination with hydrogen peroxide only in the subsequent step of obtaining cobalt(III) acetylacetonate from reacting cobalt(II) acetylacetonate and hydrogen peroxide.  Applicant emphasizes that excess water as a medium is not present in Hendrikus's first step of obtaining cobalt(II) acetylacetonate from reacting cobalt(II) hydroxide and acetylacetone.  

This argument is not considered persuasive because as discussed above, water is also present during the Hendrikus reaction of acetylacetone with cobalt hydroxide to give cobalt(II) acetylacetonate (Co(II)AA2).  This is evidenced by the fact that Hendrikus specifically teaches that water is removed by entrainment.  Applicant statement that “excess water as a medium is not present” in the Hendrikus Examples is not persuasive in view of the broadest reasonable interpretation of the claim 24 limitation “aqueous medium”.  

§ 102(a)(1)/(2) Rejection over B. Choudhary et al., WO 2004/056737 (2004) (“Choudhary-2”)

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by B. Choudhary et al., WO 2004/056737 (2004) (“Choudhary”).  Choudhary discloses that metal complexes of acetylacetone having the general formula, M(acac)n wherein M is a metal cation selected from the group consisting of Fe, Co, Ni, Cu, Zn, Al, Ca, Mg, Mo, Ru, Re, U, Th, Ce, Na, K, Rb, Cs, V, Cr, and Mn etc., n is an integer which corresponds to the electrovalence of M, are obtained by reacting the corresponding metal hydroxide, metal hydrated oxide or metal oxide with a stoichiometric amount of acetylacetone at temperature in the range of 20 to 75°C.  Choudhary at page 4, lines 15-20.  In Example 1, Choudhary teaches the synthesis of cobalt(II) acetylacetonate dihydrate (Co(acac)2[Symbol font/0xD7]2H2O).  Choudhary at page 7, lines 19-33.  In Example 1, Choudhary first forms cobalt hydroxide by reaction of cobalt (II) acetate tetrahydrate (40.1 mmol) with KOH, followed by filtration of the cobalt hydroxide, washing with water, then the cobalt hydroxide was quantitatively transferred into a 100mL beaker.  Choudhary at page 7, lines 20-29.  It is unclear from the Choudhary experimental procedure exactly how much water is transferred to the 100 mL beaker along with the cobalt hydroxide.  Next, Choudhary discloses that distilled acetylacetone (88.2 mmol) was added to the precipitate and mixed thoroughly with a glass rod leading to the formation of pink shiny crystals of Co(acac)2. 2H2O.  



reacting Me oxide or hydroxide in a solid form with acetylacetone, in an aqueous medium, the acetylacetone being in excess with respect to the Me oxide or hydroxide.  

for the following reasons.  First, the claim 16 limitation of “aqueous medium” is broadly and reasonably interpreted consistently with the specification and based on the plain meaning as follows -- the mixture of the Me oxide or hydroxide and acetylacetone must comprise at least some water.  MPEP § 2111.  The specification does not provide an alternate meaning or otherwise define the term “aqueous medium”.  As discussed above, it is unclear from the Choudhary experimental procedure exactly how much water is transferred to the 100 mL beaker along with the cobalt hydroxide.  Choudhary indicates that the transfer was done “quantitatively” implying to one of ordinary skill in the art that water should be used as a washing agent (for example to wash the filter paper and funnel, etc.). In any case however, an aqueous medium is necessarily (inherently) present because the dihydate is formed as the final product (which requires at least two equivalents of water per equivalent of cobalt hydroxide).  As such, a prima facie case is established that Choudhary inherently meets the claim 16 limitation of “aqueous medium”.  MPEP § 2112.  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior and the burden is shifted to Applicant.  MPEP § 2112(IV)/(V).  

Choudhary teaches the claim 16 limitation of “acetylacetone being in excess” because Choudhary teaches the reaction of cobalt (II) acetate tetrahydrate (40.1 mmol) to form the hydroxide that was subsequently reacted with acetylacetone (88.2 mmol).  

Choudhary further clearly teaches the claim 16 limitation of “wherein when Me is cobalt, cobalt acetylacetonate dihydrate is obtained by reacting cobalt(II) hydroxide and acetylacetone in water”.  As discussed above, water is necessarily present and 

Accordingly, Choudhary teaches each and every limitation of instant claim 16.  

Choudhary teaches the claim 17 limitation of “wherein an acetylacetone/Me oxide or hydroxide molar ratio is greater than 2 when the Me oxide or hydroxide is divalent” because Choudhary teaches reaction of cobalt (II) acetate tetrahydrate (40.1 mmol) to give the hydroxide (not less than 40.1 mmol) which is then reacted with acetylacetone (88.2 mmol), which ratio is 2.2.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622